Citation Nr: 1601489	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  12-22 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD) and insomnia.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to January 1998.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Service connection for PTSD and for insomnia was denied therein.  New and material evidence to reopen a previously denied claim of service connection for depression further was not found.  Each of these determinations was appealed by the Veteran.  

In December 2014, the Board recharacterized the issues on appeal as service connection for depression (instead of reopening, reconsideration was deemed proper under 38 C.F.R. § 3.156(c) (2015)) and for an acquired psychiatric disorder other than depression, to include PTSD and insomnia.  Service connection for depression then was granted.  As this constitutes a full grant of the benefit sought, the appeal of that issue has been resolved.  The Board remanded service connection for an acquired psychiatric disorder other than depression for additional development.  Review of the claims file at this time shows that another REMAND is required.  


REMAND

Although the delay entailed by a remand is regrettable, particularly as this matter was remanded previously, Board adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than depression cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

A presumption of regularity, a presumption that a government official has properly discharged his or her official duties, has been applied to all manner of VA processes and procedures.  Woods v. Gober, 14 Vet. App. 214 (2000) (citing INS v. Miranda, 459 U.S. 14 (1982)).  This includes mailing notice to the Veteran at his last address of record.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  However, there must be a sufficient basis for applying the presumption of regularity.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Where a copy of a notice is unavailable, the affidavit of a VA official that sending one is standard practice is an insufficient basis.  Id.

Pursuant to the Board's December 2014 remand, the Veteran was to undergo a VA psychiatric examination.  Such an examination accordingly was scheduled for August 2015.  The Veteran failed to report for it.  No sufficient basis exists for applying the presumption of regularity regarding his notification of it.  The VA facility involved confirmed in a September 2015 Report of General Information that a notice letter was mailed to him at his last address of record.  A copy of the letter further was provided.  It unfortunately is dated contemporaneous to the Report.  In other words, the letter that purportedly notified the Veteran of his examination is dated after that examination was to have occurred.  It follows that arrangements for another examination, with proper prior notification to him, are warranted.

Accordingly, a REMAND is directed for the following:

1.  Schedule the Veteran for a VA psychiatric examination.  Send a notice letter containing the date and time of this examination to him at his last address of record.  Place of copy of the letter in the claims file.

2.  Arrange for the aforementioned VA psychiatric examination to determine the nature, onset and etiology of the Veteran's psychiatric disabilities.  The examiner should review the claims file and then address the following in a report to be placed in the claims file:

(a) Diagnose all acquired psychiatric disorders, including but not limited to, specifically ruling in or excluding respective diagnoses of PTSD and insomnia.  
(b) For each psychiatric disorder diagnosed (except for depression), the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's reported personal assault during service, to his service otherwise, or to any one or more of the his service-connected disabilities (depression, left knee disability, left shoulder tendonitis, bilateral pes planus and/or left wrist tendonitis).

A clear and full rationale for this opinion shall be provided by the examiner in the report.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and full rationale.  The examiner is advised that a clear and full rationale means a thorough explanation which can be understood by the Board.  Medical principles thus shall be discussed as they relate to the medical and lay (non-medical) evidence.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

3.  Then, readjudicate this matter.  Issue a rating decision if the determination made is favorable to the Veteran.  If it remains unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

